DETAILED ACTION
This is in response to Application # 17/357,404.  Claims 1-15 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Wang (CN 111901847; included in IDS; copy used in claim mapping below has been attached).

Regarding Claim 1,
A method for a first remote User Equipment (UE), comprising: 

establishing a first Sidelink (SL) Data Radio Bearer (DRB) for transmission to a second remote UE via a relay UE [Wang: p. 16; s310, the relay UE receives a data packet sent to a target UE by a source UE, wherein the data packet is mapped to a PC5RLC bearer between the source UE and the relay UE by the source UE and sent to the relay UE; S320, the relay UE analyzes the data packet, identifies a target UE corresponding to the data packet, maps the data packet to a relay return bearer between the relay UE and the target UE, and sends the data packet to the target UE; and the source UE and the target UE carry out data forwarding through the relay UE; p. 19; and S420, the relay UE forwards data for the source UE and the target UE according to the relay communication first configuration information; after the relay UE completes the establishment of the bearer configuration according to the bearer configuration information sent by the base station, relay data forwarding can be performed for the source UE and the target UE], 

wherein the first SL DRB is identified by a Radio Bearer (RB) Identity (ID) [Wang: p. 20; the end-to-end sidelink bearer configuration between the source UE and the target UE comprises any one of the following steps: target UE identity, bearer identity/index, mapping of QoS flow to SL DRB, whether or not to carry the SDAP subheader, PDCP configuration, PC5BH bearer identity/index between the associated source UE-relay UE; PC5BH bearer configuration between a source UE and a relay UE, comprising any of: relay UE identity, PC5BH bearer identity/index, end-to-end sidelink bearer identity/index between associated source UE and target UE, logical channel identity, logical channel group identity, logical channel priority, RLC mode, RLC SN size, RLC cam polling related parameters, PBR, BSD]; and 

ciphering a sidelink packet to be sent to the second remote UE via the relay UE on the first SL DRB based on at least the RB ID [Wang: p. 17; for user plane data, the UE1 high layer performs QoS processing on data between source and target UE pair { UE1, UE3}, obtains QoS flow (flow) through QoS rules, and delivers the QoS flow data to the SDAP entity of the corresponding source and target UE pair on the AS layer, the SDAP layer maps data packets to the PDCP entity of the corresponding SL DRB based on SL DRB configuration configured or preconfigured by the base station and the mapping relationship between QoS flow and SL DRB, and performs PDCP layer operations, such as header compression, ciphering, completion of security, packet encapsulation, and the like].
Note: 
SL DRB configuration includes bearer identity/index.

Regarding Claim 2,
further comprising: establishing a first SL Radio Link Control (RLC) channel for transmission to the relay UE, wherein the first SL RLC channel is identified by a first logical channel identity (LCID) and the SL DRB is mapped to the first SL RLC channel [Wang: p. 19-20; where the first configuration information of relay communication includes at least one of the following information: the mapping relationship between the relay backhaul bearer between the relay UE and the target UE, and the PC5RLC bearer and the relay backhaul bearer between the source UE and the relay UE; p. 20; the end-to-end sidelink bearer configuration between the source UE and the target UE comprises any one of the following steps: target UE identity, bearer identity/index, mapping of QoS flow to SL DRB, whether or not to carry the SDAP subheader, PDCP configuration, PC5BH bearer identity/index between the associated source UE-relay UE; PC5BH bearer configuration between a source UE and a relay UE, comprising any of: relay UE identity, PC5BH bearer identity/index, end-to-end sidelink bearer identity/index between associated source UE and target UE, logical channel identity, logical channel group identity, logical channel priority, RLC mode, RLC SN size, RLC cam polling related parameters, PBR, BSD].

Regarding Claim 3,
wherein the RB ID is included in a header of an adaptation layer Packet Data Unit (PDU) [Wang: p. 17; in an example, the data packet, before being mapped to a PC5RLC bearer by the source UE, further includes: the data packet is submitted to an adaptation layer by the source UE for processing; wherein the adaptation layer processing comprises: adding an adaptation layer header, wherein the adaptation layer header comprises at least one of: target UE identity, source UE identity, sidelink bearer identity, signaling bearer priority, PQI or PFI or 5QI or QFI].

Regarding Claim 4,
wherein the header and the sidelink packet are included in the adaptation layer PDU [Wang: p. 17; in an example, the data packet, before being mapped to a PC5RLC bearer by the source UE, further includes: the data packet is submitted to an adaptation layer by the source UE for processing; wherein the adaptation layer processing comprises: adding an adaptation layer header, wherein the adaptation layer header comprises at least one of: target UE identity, source UE identity, sidelink bearer identity, signaling bearer priority, PQI or PFI or 5QI or QFI].

Regarding Claim 5,
further comprising: establishing a second SL DRB for direct transmission to a third UE [Wang: direct transmission to a third UE == map data to different UEs; p. 16; the UE1 can map the signaling or data with the same/similar signaling priority or similar QoS forwarded to different target UEs through the relay UE to the same access BH bearer and send the signaling or data to the relay UE], 

wherein the second SL DRB is mapped to a second SL Radio Link Control (RLC) channel and the second SL RLC channel is identified by a second LCID [Wang: p. 17; optionally, the source sending UE maps the SL SRB/DRB to the accessBH bearer or maps the SL SRB/DRB to the LCID (LCID-associated access BH bearer) based on a mapping relationship defined by a protocol or configured by the base station or preconfigured, for example, the SL SRB0 is mapped to the accessBH bearer associated with LCID1, the SL SRB1 is mapped to the accessbhbearer associated with LCID2, and so on, the encapsulated adaptation layer adapt PDU is mapped to the access BHbearer between relay UEs; p. 20; the end-to-end sidelink bearer configuration between the source UE and the target UE comprises any one of the following steps: target UE identity, bearer identity/index, mapping of QoS flow to SL DRB, whether or not to carry the SDAP subheader, PDCP configuration, PC5BH bearer identity/index between the associated source UE-relay UE; PC5BH bearer configuration between a source UE and a relay UE, comprising any of: relay UE identity, PC5BH bearer identity/index, end-to-end sidelink bearer identity/index between associated source UE and target UE, logical channel identity, logical channel group identity, logical channel priority, RLC mode, RLC SN size, RLC cam polling related parameters, PBR, BSD]; and 
Note:
PC5RLC bearer is also called PC5BH bearer, SL BH bearer, Access BH bearer.  BH stands for backhaul.

ciphering a sidelink packet to be sent to the third UE on the second SL DRB based on at least the second LCID [Wang: p. 17; for user plane data, the UE1 high layer performs QoS processing on data between source and target UE pair { UE1, UE3}, obtains QoS flow (flow) through QoS rules, and delivers the QoS flow data to the SDAP entity of the corresponding source and target UE pair on the AS layer, the SDAP layer maps data packets to the PDCP entity of the corresponding SL DRB based on SL DRB configuration configured or preconfigured by the base station and the mapping relationship between QoS flow and SL DRB, and performs PDCP layer operations, such as header compression, ciphering, completion of security, packet encapsulation, and the like; if the SL SRB of the UE1 for sending the PC5-S/PC5-RRC message or the SL DRB for sending the data and the access BH bearer are in many-to-one mapping (a plurality of SL SRBs/DRBs can be mapped to the same access BH bearer), the adaptation layer packet header carries the target UE identification and the SL SRB/DRB identification].

Regarding Claims 11-15, which recite a first remote UE having the same claim limitations as those in claims 1-5, the same rationale of rejection as presented in claims 1-5 is applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of 3GPP TS 38.300 V16.1.0 (2020-03) (included in IDS) hereafter TS38.300.

Regarding Claim 6,
A method for a second remote User Equipment (UE), comprising: 

establishing a first Sidelink (SL) Data Radio Bearer (DRB) for reception from a first remote UE via a relay UE [Wang: p. 18; if the one-to-one mapping is configured, the target UE can identify the source UE and the SL bearer according to the received relay BH bearer; identifying source UE and SL load according to information in the adaptation layer packet header, such as source UE identification, SL SRB identification/priority or access BH bearer-associated logical channel identification; identifying source UE and SL load according to information in the adaptation layer packet header, such as source UE identification and SL DRB identification; ],

wherein the first SL DRB is identified by a Radio Bearer (RB) Identity (ID) [Wang: p. 20; the end-to-end sidelink bearer configuration between the source UE and the target UE comprises any one of the following steps: target UE identity, bearer identity/index, mapping of QoS flow to SL DRB, whether or not to carry the SDAP subheader, PDCP configuration, PC5BH bearer identity/index between the associated source UE-relay UE; PC5BH bearer configuration between a source UE and a relay UE, comprising any of: relay UE identity, PC5BH bearer identity/index, end-to-end sidelink bearer identity/index between associated source UE and target UE, logical channel identity, logical channel group identity, logical channel priority, RLC mode, RLC SN size, RLC cam polling related parameters, PBR, BSD]; and 

… a sidelink packet received from the first remote UE via the relay UE on the first SL DRB based on at least the RB ID [Wang: p. 17; for user plane data, the UE1 high layer performs QoS processing on data between source and target UE pair { UE1, UE3}, obtains QoS flow (flow) through QoS rules, and delivers the QoS flow data to the SDAP entity of the corresponding source and target UE pair on the AS layer, the SDAP layer maps data packets to the PDCP entity of the corresponding SL DRB based on SL DRB configuration configured or preconfigured by the base station and the mapping relationship between QoS flow and SL DRB, and performs PDCP layer operations, such as header compression, ciphering, completion of security, packet encapsulation, and the like].
Note: 
SL DRB configuration includes bearer identity/index.

However, Wang does not explicitly teach deciphering a sidelink packet received from the first remote UE.

POSITA would have incorporated teaching of TS38.300 in Wang for being in the same art area of sidelink communications.

TS38.300 teaches:
deciphering a sidelink packet received from the first remote UE via the relay UE … [TS38.300: Sec. 6.4.1; main services and functions of PDCP sublayer include … ciphering and deciphering].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Wang and TS38.300 in order to support NR sidelink communication and V2X sidelink communication [TS38.300: Sec. 16.9.1].

Regarding Claim 7,
further comprising: establishing a first SL Radio Link Control (RLC) channel for reception from the relay UE, wherein the first SL RLC channel is identified by a first logical channel identity (LCID) and the first SL DRB is mapped to the first SL RLC channel [Wang: p. 19-20; where the first configuration information of relay communication includes at least one of the following information: the mapping relationship between the relay backhaul bearer between the relay UE and the target UE, and the PC5RLC bearer and the relay backhaul bearer between the source UE and the relay UE; p. 20; the end-to-end sidelink bearer configuration between the source UE and the target UE comprises any one of the following steps: target UE identity, bearer identity/index, mapping of QoS flow to SL DRB, whether or not to carry the SDAP subheader, PDCP configuration, PC5BH bearer identity/index between the associated source UE-relay UE; PC5BH bearer configuration between a source UE and a relay UE, comprising any of: relay UE identity, PC5BH bearer identity/index, end-to-end sidelink bearer identity/index between associated source UE and target UE, logical channel identity, logical channel group identity, logical channel priority, RLC mode, RLC SN size, RLC cam polling related parameters, PBR, BSD].

Regarding Claim 8,
wherein the RB ID is included in a header of an adaptation layer PDU [Wang: p. 17; in an example, the data packet, before being mapped to a PC5RLC bearer by the source UE, further includes: the data packet is submitted to an adaptation layer by the source UE for processing; wherein the adaptation layer processing comprises: adding an adaptation layer header, wherein the adaptation layer header comprises at least one of: target UE identity, source UE identity, sidelink bearer identity, signaling bearer priority, PQI or PFI or 5QI or QFI].

Regarding Claim 9,
wherein the header and the sidelink packet are included in the adaptation layer PDU [Wang: p. 17; in an example, the data packet, before being mapped to a PC5RLC bearer by the source UE, further includes: the data packet is submitted to an adaptation layer by the source UE for processing; wherein the adaptation layer processing comprises: adding an adaptation layer header, wherein the adaptation layer header comprises at least one of: target UE identity, source UE identity, sidelink bearer identity, signaling bearer priority, PQI or PFI or 5QI or QFI].

Regarding Claim 10,
further comprising: establishing a second Sidelink (SL) Data Radio Bearer (DRB) for direct reception from a third UE [Wang: direct transmission to a third UE == map data to different UEs; p. 16; the UE1 can map the signaling or data with the same/similar signaling priority or similar QoS forwarded to different target UEs through the relay UE to the same access BH bearer and send the signaling or data to the relay UE], 

wherein the second SL DRB is mapped to a second SL Radio Link Control (RLC) channel and the second SL RLC channel is identified by a second LCID [Wang: p. 17; optionally, the source sending UE maps the SL SRB/DRB to the accessBH bearer or maps the SL SRB/DRB to the LCID (LCID-associated access BH bearer) based on a mapping relationship defined by a protocol or configured by the base station or preconfigured, for example, the SL SRB0 is mapped to the accessBH bearer associated with LCID1, the SL SRB1 is mapped to the accessbhbearer associated with LCID2, and so on, the encapsulated adaptation layer adapt PDU is mapped to the access BHbearer between relay UEs; p. 20; the end-to-end sidelink bearer configuration between the source UE and the target UE comprises any one of the following steps: target UE identity, bearer identity/index, mapping of QoS flow to SL DRB, whether or not to carry the SDAP subheader, PDCP configuration, PC5BH bearer identity/index between the associated source UE-relay UE; PC5BH bearer configuration between a source UE and a relay UE, comprising any of: relay UE identity, PC5BH bearer identity/index, end-to-end sidelink bearer identity/index between associated source UE and target UE, logical channel identity, logical channel group identity, logical channel priority, RLC mode, RLC SN size, RLC cam polling related parameters, PBR, BSD]; and 
Note:
PC5RLC bearer is also called PC5BH bearer, SL BH bearer, Access BH bearer.  BH stands for backhaul.

… a sidelink packet received from the third UE on the second SL DRB based on at least the second LCID [Wang: p. 17; for user plane data, the UE1 high layer performs QoS processing on data between source and target UE pair { UE1, UE3}, obtains QoS flow (flow) through QoS rules, and delivers the QoS flow data to the SDAP entity of the corresponding source and target UE pair on the AS layer, the SDAP layer maps data packets to the PDCP entity of the corresponding SL DRB based on SL DRB configuration configured or preconfigured by the base station and the mapping relationship between QoS flow and SL DRB, and performs PDCP layer operations, such as header compression, ciphering, completion of security, packet encapsulation, and the like].
Note: 
SL DRB configuration includes bearer identity/index.

However, Wang does not explicitly teach deciphering a sidelink packet received from the third UE.

POSITA would have incorporated teaching of TS38.300 in Wang for being in the same art area of sidelink communications.

TS38.300 teaches:
deciphering a sidelink packet received from the third UE … [TS38.300: Sec. 6.4.1; main services and functions of PDCP sublayer include … ciphering and deciphering].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Wang and TS38.300 in order to support NR sidelink communication and V2X sidelink communication [TS38.300: Sec. 16.9.1]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Sec. 2 of Huawei et al., “On potential RAN2 impacts related to security design for NR SL”; Discussion and Decision; Agenda Item: 6.4.5; 3GPP TSG-RAN WG2 Meeting # 108, Reno, USA; R2-1915975; Nov. 18-22, 2019 (included in IDS).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468